 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
                                          FRESNO DIVISION
12
13                                                  )       Case No.: 1:18-cv-01033-JDP
     CURT ALLEN LUNDGREN, II,                       )
14                                                  )       JOINT STIPULATION AND ORDER FOR
                    Plaintiff,                      )       EXTENSION OF TIME TO RESPOND TO
15                                                  )       PLAINTIFF’S OPENING BRIEF
          vs.                                       )
16   ANDREW SAUL,                                   )
     Commissioner of Social Security                )
17                                                  )
                    Defendant.                      )
18                                                  )
                                                    )
19
20          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from August 22,
22   2019 to August 28, 2019. This is Defendant’s third request for extension. Good cause exists to
23   grant Defendant’s request for extension. Since the date of the last extension, Counsel has
24   continued to have ongoing health issues with her migraines with severe vision impairment, up to
25   three per week. As a result, Counsel has been on intermittent sick leave during her migraines. In
26   addition, Counsel also has over 100 active social security matters, which require two or more
27   dispositive motions per week until mid-October, as well as three pending Ninth Circuit matters
28   and several miscellaneous litigation and representative misconduct matters. Good cause also


                                                        1
 1   exists, as one of the Ninth Circuit matters is due next week to the U.S. Attorney’s Office. As
 2   such, Counsel needs additional time to adequately review the transcript and properly respond to
 3   Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the Court’s
 4   Scheduling Order shall be modified accordingly. Defendant makes this request in good faith with
 5   no intention to unduly delay the proceedings. Counsel apologizes for the belated request, but
 6   made her request as soon as reasonably practicable following her leave. The parties further
 7   stipulate that the Court’s Scheduling Order shall be modified accordingly.
 8
 9                                                Respectfully submitted,
10
     Dated: August 22, 2019                       /s/ Young Cho
11
                                                  (*as authorized by email on August 22, 2019
12                                                YOUNG CHO
                                                  Attorney for Plaintiff
13
14
     Dated: August 22 , 2019                      MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
19                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
20                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
21
22
23
24
25
26
27
28


                                                     2
 1                                                  ORDER
 2            The parties’ joint stipulation for extension of time is granted. Further extensions will not
 3   be allowed absent extraordinary circumstances.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:      August 26, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
     No. 204
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
